EXAMINER’S AMENDMENT


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Ms. Lois D. Mermelstein, Reg. No. 70,763 on 03/31/2021.

This listing of claims will replace all prior versions and listings of claims in the application: 
1. 	(Currently Amended) A method for multipathing using a network of overlays, the method comprising:
creating a first overlay virtual machine (VM) in a first datacenter;
binding a first virtual network interface (VNIC) to the first overlay VM across a data network from a first data processing system, the first VNIC corresponding to a physical network interface (PNIC) in the first data processing 
creating a second tunnel between the first data processing system and a second datacenter by binding a second VNIC corresponding to the PNIC to a second overlay VM executing in the second datacenter; and 
dividing, during a data communication with a second data processing system, data into a first portion and a second portion, the first portion using a first path from the first VNIC to the first overlay VM to the second data processing system using the first tunnel through the first datacenter, and the second portion using a second path from the second VNIC to the second overlay VM to the second data processing system using the second tunnel through the second datacenter, wherein the first path has a better path performance metric than the second path because of the binding with the first overlay VM.  

2. (Previously Presented) The method of claim 1, further comprising: 
configuring a Network Address Translation (NAT) such that the second data processing system communicates with the first data processing system by communicating with the first overlay VM at the first data processing environment.  
3. (Previously Presented) The method of claim 1, further comprising: 

4. (Previously Presented) The method of claim 1, further comprising: 
configuring the first overlay VM to direct the first portion of the data to a third VM in a third data processing environment; and 
directing, in the first path, the first portion from the first VNIC to a set of VMs in a set of data processing environments to the second data processing system, wherein the set of VMs in a set of data processing environments includes the first overlay VM and the third VM.  
5. (Original) The method of claim 1, further comprising: 
receiving, at the first data processing system from the second data processing system, a message to initiate the data communication; 
providing, from the first data processing system to the second data processing system, responsive to the message, information of the PNIC and information of the set of VNICs.  
6. (Original) The method of claim 5, further comprising: 

7. (Original) The method of claim 6, further comprising: 
receiving, responsive to the causing, a first portion of a second data from the second data processing system on the first path, and a second portion of the second data from the second data processing system on the second path.  
8. (Previously Presented) The method of claim 1, further comprising: 
creating the first overlay VM in a data processing system in the first datacenter, wherein creating the first VNIC in the set of VNICs, the creating the first overlay VM, and the binding are performed according to a demand on the first data processing system.  
9. (Original) The method of claim [[1]] 8, wherein the demand comprises a request for the data communication from the second data processing system.  
10. (Previously Presented) The method of claim 1, further comprising:
terminating the data communication with the second data processing system; and 

11. (Previously Presented) The method of claim 1, wherein the path performance metric is a measurement of a throughput, and wherein the first path has a higher throughput than the second path because of the binding with the first overlay VM.  
12. (Currently Amended) A computer usable program product comprising a computer readable storage medium including computer usable code for multipathing using a network of overlays, the computer usable code comprising:
	computer usable code for creating a first overlay virtual machine (VM) in a first datacenter;
computer usable code for binding a first virtual network interface (VNIC) to the first overlay VM across a data network from a first data processing system, the first VNIC corresponding to a physical network interface (PNIC) in the first data processing system, the binding creating a first tunnel between the first data processing system and the first datacenter; 
computer usable code for creating a second tunnel between the first data processing system and a second datacenter by binding a second VNIC corresponding to the PNIC to a second overlay VM executing in the second datacenter; and 
 because of the binding with the first overlay VM.  
13. (Previously Presented) The computer usable program product of claim 12, further comprising: Page 4 of 12 
Cai el aL Appliaon No. i5/896,3i5; Alntrney Doclket No Y R2107UOcomputer usable code for configuring a Network Address Translation (NAT) such that the second data processing system communicates with the first data processing system by communicating with the first overlay VM at the first data processing environment.

14. (Previously Presented) The computer usable program product of claim 12, further comprising: 
computer usable code for further dividing, during the data communication with the second data processing system, the data into a third portion, the third portion using a third path via the second tunnel from the second VNIC to the second overlay VM to the second data processing system.
  
15. (Previously Presented) The computer usable program product of claim 12, further comprising: 
computer usable code for configuring the first overlay VM to direct the first portion of the data to a third VM in a third data processing environment; and
computer usable code for directing, in the first path, the first portion from the first VNIC to a set of VMs in a set of data processing environments to the second data processing system, wherein the set of VMs in a set of data processing environments includes the first overlay VM and the third VM.  

16. (Original) The computer usable program product of claim 12, further comprising: 
computer usable code for receiving, at the first data processing system from the second data processing system, a message to initiate the data communication; 
computer usable code for providing, from the first data processing system to the second data processing system, responsive to the message, information of the PNIC and information of the set of VNICs.

17. (Original) The computer usable program product of claim 16, further comprising: 
computer usable code for causing, responsive to the information of the set of VNICs, a MultiPath Transmission Control Protocol (MPTCP) component of the second data processing system to establish the first path and the second path.  

18. (Original) The computer usable program product of claim 12, wherein the computer usable code is stored in a computer readable storage device in a data processing system, and wherein the computer usable code is transferred over a network from a remote data processing system.  

19. (Original) The computer usable program product of claim 12, wherein the computer usable code is stored in a computer readable storage device in a server data processing system, and wherein the computer usable code is downloaded over a network to a remote data processing system for use in a computer readable storage device associated with the remote data processing system.  

20. (Currently Amended) A data processing system for multipathing using a network of overlays, the data processing system comprising:
	a storage device, wherein the storage device stores computer usable program code; and
a processor, wherein the processor executes the computer usable program code, and wherein the computer usable program code comprises:
	computer usable code for creating a first overlay virtual machine (VM) in a first datacenter;
computer usable code for binding a first virtual network interface (VNIC) to the first overlay VM across a data network from a first data processing system, the first VNIC corresponding to a physical network interface (PNIC) in the first data processing system, the binding creating a first tunnel between the first data processing system and the first datacenter; 
computer usable code for creating a second tunnel between the first data processing system and a second datacenter by binding a second VNIC corresponding to the PNIC to a second overlay VM executing in the second datacenter; and 
computer usable code for dividing, during a data communication with a second data processing system, data into a first portion and a second portion, the first portion using a first path from the first VNIC to the first overlay VM to the second data processing system using the first tunnel through the first datacenter, and the second portion using a second path from the second VNIC to the second overlay VM to the second data processing system using the second tunnel through the second datacenter, wherein the first path has a better path performance metric than the second path because of the binding with the first overlay VM. 

Reason for Allowance
Interpreting the claims in light of the specification and based on the argument presented in the remarks filed on 01/20/2021 examiner finds the claimed invention is patentably distinct from the prior art of record. The prior art of record does not expressly teach or render obvious the invention as recited in amended independent claims.

The following is an examiner’s statement of reasons for allowance:
Interpreting the claims in light of the specification examiner finds the claimed invention is patentably distinct from the prior art of record. The prior art of record does not expressly teach or render obvious the invention as recited in amended independent claims.
Comeras et al (US Pub. No. 2016/0119196 A1) teaches method of multipathing using a network of overlays comprising binding overlay VMs in a datacenters across data network from first data processing system to the second data processing system, wherein the binding creating tunnel between the data processing systems and the datacenters and dividing data into first and second portion to be communicated by two paths via the tunnel to the second data processing system, wherein the first path has a better performance than the second path. 

TU et al. (US Pub. No. 2017/0324680 A1) teaches binding VNICs corresponding to the PNIC to the overlay VMs within the respective data centers.


The combination of prior art of record does not expressly teach or render obvious the limitations of “method of multipathing using a network of overlays, the method comprising: dividing data from a first data processing system, during a data communication with a second data processing system, data into a first portion and a second portion, the first portion using a first path from the first VNIC to the first overlay VM to the second data processing system using the first tunnel through the first datacenter, and the second portion using a second path from the second VNIC to the second overlay VM to the second data processing system using the second tunnel through the second datacenter, wherein the first path has a better path performance metric than the second path because of the binding with the first overlay VM”, when taken in the context of the claims as a whole, as recited in claim independent claims 1, 12 and 20 were not disclosed in the prior art of record.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU GHAFFARI whose telephone number is (571)270-3799.  The examiner can normally be reached on Monday-Thursday 8:00 - 18:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABU ZAR GHAFFARI/Primary Examiner, Art Unit 2195